Lyof, C. <1.
Three motions are submitted in behalf of plaintiff in error. They are: (1) That this court appoint counsel for him at the public expense; (2) that Eule XXIV of the circuit court be waived and that, court authorized to sign the notes of the court reporter (with exhibits attached) *585as the bill of exceptions; and (3) that the record be remitted to tlie-circuit court to the end that the bill of exceptions, when settled, be attached thereto and returned to this court.
1. After the decisions of this court in State v. Williamson, 72 Wis. 61; State v. Wentler, 16 Wis. 89, 97; and McDonald v. State, 80 Wis. 407, denying similar motions, it is idle to move here for the appointment of counsel to defend, at the public expense, persons charged with crime. The first motion is denied.
2. We have no power to suspend, in a particular case, the rules Of the circuit court in respect to the preparation and settlement of a bill of exceptions. Such rules have the force of statute until abrogated by competent authority. The second motion is denied also.
3. The third motion is granted. The clerk will remit the record to the circuit court, for the purpose indicated in the motion.
By the Oourt.— Ordered accordingly.